ÿ¡¢ÿ£¤¥¦£¢§ÿ̈©£ÿ¤¥ÿ¤§§ª¤«¬ÿÿ
¨ÿ­ª®ÿ¤¥ÿ̄°§ª±¢ª±ÿ£¤¥¦£¢§ÿ 012345ÿ
¢ÿ£ª²³¢£ª±ÿ́ÿÿÿÿÿ¶ªÿÿÿÿÿÿÿ·©ÿ   ÿÿÿ 34738347
                                 ÿ1            ÿ981 0 3 ÿ0 3ÿ
                                           1ÿ5273 2 3ÿÿ82 128ÿ
                                                                                 ÿÿ
   )*+,ÿ./ÿ0,12.3ÿ45*6,ÿ)*+,78                                                                                                                            5Y*Z2,3                          5*6,ÿ)L+1,38
      ¸©                                                                                                                                                 ¦¦                                ¦¹º¦¨¨»§
   MNO,36*3PÿQ3.R,,NSTUÿ)*+,8
                                                                                                                                           MN
                                                                                                                                           4.3ÿOVS
                                                                                                                                                ,366*R3,PWWÿ*Q3
                                                                                                                                                              T,..RL,6,ÿNQ3
                                                                                                                                                                          ST.URÿ)L
                                                                                                                                                                                ,,N+1
                                                                                                                                                                                   STU,ÿ)L
                                                                                                                                                                                        38ÿ+1,37ÿ
   O6X                                                                                             QW*ST2S//467
                                            0,/,TN*T2467X
  0*2,ÿ./ÿ[,*3STU8ÿ§À¿¦À¿¨¦­                        ]S+,ÿ./ÿ[,*3STU8 ¦ÁÂ¨ÿ±·
  _`abcdefeÿgÿhijklkmiÿnaobÿnaoÿik`pÿqegorstÿugfevÿ
  [,*3STUÿwLNU,8 ÿ¼¢ÿ½ª·¾                    [,*3STUÿ\.R*2S.T8¯¼ÿ©¡·ÿ¿¨¦ÿ
  ]3*T6R3S1,38·ÿÃ±¡¢ÿ° MW2,3T*2,ÿ]3*T6R3S1,38½ÿÃ±¡¢«ÿÄ¶
  3&ÿÿ xyz{|}y~ÿÿ}~ÿ |{yÿ}y{|ÿ ¸¹º»¼½¾¿À»¼»Á¼ÿÃÁÄÅ»Á¼ÿ¿¼ºÆ
  3%#&'ÿÅ ÿ}~                       ÇÈÉÅ»ÊÁ¼ÆÿÁËÿÌ»Å¼ÈÉÉÿ
                   z{zÿÿ}~ ¿ÅÍÈÄ¾ÎÀÈÏ»ÐºÿÑ¼ÉÅÄ¹ÏÅ»Á¼ÉÒ }ÿÿ{|
                   }{~ÿÿyÿ
  1ÿÿ!ÿ"#$ÿ3%#&'                9#(#$ÿ8""ÿ;<=>?@ABÿ?CDÿE<FGÿ=CGBIÿ<EÿC=JK
  ÿ                                                                                                               ÿ¡¢ÿ£ÿ¤ÿÿ¥¥
       '%'ÿ                                                                                                       ¦§¨ÿ©ªÿ¡¡«ÿ¦§¡ÿ
                                                                                                                            ÿ«ÿ©¬ÿÿ­®¦¦¦
  ¯°ÿ©±
   ÿ1ÿ                                                                                                           4#(ÿ8""
  ®¦§¶¿»Â¶¹¨¨¨                                                                                                             ±²±³´µ¶·
                                                                         ÿÿÿ ÿÿ!"ÿ
                             '()*+,(-./ÿ1(23(ÿ45673(8
  èéêëìíéîïðîñëÿóëôñéõêðîñëÿö÷ëðÿðñÿèéêëìíéîø÷éÿùúûÿ $%&                                                                                                  ÓÔÕÖ×Ø
  ýþÿ0ÿ234536                                                  ýþÿ0ÿ7896                ýþÿ0ÿ234536                                                                                 ýþÿ0ÿ7896
  ýþÿ0ÿ234536                                                  ýþÿ0ÿ7896                ýþÿ0ÿ234536                                                                                 ýþÿ0ÿ7896
  ÙÚÛÜÝ                                                                 ÚÞßàáÿãäåäæäÞçÝÿ                                                                                      ÿ
9:;V<@ÿI>B?D@FAÿ;@<DÿABCDDÿ?B@Eÿ??@CFÿÿJB;CVIDYÿÿRB?GCGE@B?RHEIÿED:ÿIJ?ÿE@@ÿBKC<<IRÿL@;FLÿIE:@ÿIE?ÿMNOENBÿPBCBQÿR@?KGGFERNÿFÿU?
                                                                                                                             ÿS?ÿCK?@EEÿÿJK?<@IÿEÿ:E:I;ÿ<T?@E@:Aÿ
                                                                                                                                                                I@EC?ÿÿU;
                                                                                                                                                                        <EI@@;ÿRBEÿÿZ?[Jÿ\SB
                                                                                                                                                                                           V;J?I@CE;;CB`NÿÿW?JJÿEÿS@
                                                                                                                                                                                                                  :IÿIED@B;EC?<@R<@ÿ;bGcEdÿeFb?fKgÿhXB
                                                                                                                                                                                                                                                     CÿEÿ
;
<ÿB            ÿ
               ?     I@
                      I                                                                            ÿ?L    ;Cÿ                                            ÿ>?           ?@
                                                                                                                                                                        D                 ]ÿ
                                                                                                                                                                                           _I                                                       ij
                                                                                                                                                                                                                                                     ÿ
lmÿmnopnÿqÿrppstuvÿmwÿxnpotsmnyÿnpzmnotuvÿ{tytsÿs|pÿ}j~jÿlnysppÿpytspj                                                                                                                                                                       
       Case: 17-10065                                  Doc# 439                       Filed: 05/22/19                             Entered: 05/22/19 09:51:11                                                   Page 1 of 1
